Citation Nr: 0034092
Decision Date: 12/29/00	Archive Date: 02/02/01

DOCKET NO. 98-12 261               DATE DEC 29, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Oakland, California

THE ISSUE

Entitlement to an evaluation in excess of 30 percent for service-
connected post- traumatic stress disorder (PTSD) prior to October
23, 1992.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

INTRODUCTION

The veteran had active service from July 1970 to November 1972.

This matter is before the Board of Veterans' Appeals (Board) on
appeal from a rating decision of the Department of Veterans Affairs
(VA) Regional Office (RO), located in Oakland, California.

By way of history, in a decision dated in February 1992 the RO
established service connection for PTSD and assigned a 30 percent
evaluation. An April 1992 rating decision shows an effective date
of March 3, 1989. A rating decision dated in August 1992 indicates
assignment of a temporary total evaluation pursuant to 38 C.F.R.
4.29 (2000) for the period June 28, 1989 to October 31, 1989, with
the 30 percent evaluation resuming thereafter. In a rating decision
dated in January 1995, the RO increased the evaluation assigned to
PTSD to 50 percent, effective October 23, 1992. In a rating
decision dated in June 1997. the RO increased the evaluation
assigned to PTSD from 50 percent to 100 percent, effective October
12, 1995.

In November 1999, the matter of the propriety of the rating
assigned to the veteran's PTSD, and the effective date thereof,
came before the Board. The Board found that the veteran disagreed
with the initial 30 percent rating assignment for PTSD and that
thus the claim was not one for an increase, but rather a case where
the veteran had expressed continuous disagreement with the initial
rating assignment.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that
in cases where an initially assigned disability evaluation has been
disagreed with, it was possible for a veteran to be awarded
separate percentage evaluations for separate periods based on the
facts found during the appeal period. Fenderson at 126-28. In Meeks
v West, 12 Vet. App. 352 (1999), the Court reaffirmed the staged
ratings principle of Fenderson and specifically found that 38
U.S.C.A. 5110 (West 1991) and its

2 -

implementing regulations did not require that the final rating be
effective the date of the claim. Rather, the law must be taken at
its plain meaning and the plain meaning of the requirement that the
effective date be determined in accordance with facts found is that
the disability rating must change to reflect the severity of the
disability as shown by the facts from time to time.

In November 1999, the Board remanded the veteran's PTSD claim
consistent with Fenderson, supra, and also to accomplish
additionally indicated development. In March 2000, during the
pendency of the remand period, the RO determined that clear and
unmistakable error existed in the prior effective date assignment
and amended the effective date of the veteran's 100 percent PTSD
evaluation to October 23, 1992. Thus, the matter before the Board
is whether the veteran is entitled to assignment of a 100 percent
rating, or, in any case an evaluation in excess of 30 percent for
service-connected PTSD at any point prior to October 23, 1992. The
veteran has specifically indicated his desire to continue such
appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the question of entitlement to an earlier
effective date for assignment of a 100 percent evaluation for PTSD,
involves consideration of the same evidence and factual
determinations as the staged rating question, also on appeal. Thus,
the Board's rephrasing of the matter on appeal consistent with the
above discussion is not prejudicial to the veteran. See Bernard v.
Brown, 4 Vet. App. 384, 392-94 (1993).

FINDINGS OF FACT

1. For the period March 3, 1989 to June 27, 1989 the veteran's
service-connected PTSD was manifested by ongoing nightmares,
depression and isolation from daily life and indications of
suicidal and homicidal thoughts and difficulty with temper/anger
control productive of total occupational and social impairment.

- 3 -

2. For the period October 31, 1989 to October 22, 1992, PTSD was
manifested by no more than definite industrial and social
impairment, without evidence of virtual isolation in the community,
totally incapacitating psychoneurotic symptoms bordering on the
gross repudiation of reality or a demonstrable inability to obtain
or retain employment.

CONCLUSIONS OF LAW

1. The criteria for a 100 percent evaluation for the period March
3, 1989 to June 27, 1989 have been met. 38 U.S.C.A. 1155 (West
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
4, 114 Stat. 2096, ____ (2000) (to be codified as amended at 38
U.S.C. 5107); 38 C.F.R. 4.132, Diagnostic Code 9411 (1996).

2. The criteria for an evaluation in excess of 30 percent for the
period October 31, 1989 to October 22, 1992, have not been met. 38
U.S.C.A. 1155; Veterans Claims Assistance Act of 2000, Pub. L. No.
106-475, 4, 114 Stat. 2096, ____ (2000) (to be codified as amended
at 38 U.S.C. 5107); 38 C.F.R. 4.132, Diagnostic Code 9411 (1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A VA outpatient report dated in February 1989 sets out that the
veteran described hypervigilance, concerns over intimacy and
substantial job transience suggestive of PTSD.

The veteran was hospitalized at a VA facility in March 1989. He
reported having been unemployed for five months. He related an 18-
year history of depression and alcohol abuse starting upon
discharge from military service. He reported

4 -

nightmares of being chased in the jungle in Vietnam. He also
complained of headaches, poor sleeping habits and difficulty
controlling his temper. Mental status examination revealed him to
be appropriately dressed and well oriented with good demonstration
of memory and abstract reasoning. He denied hearing voices or
broadcast thoughts. He did state he talked to seagulls and they
would respond "hang in there"; the examiner expressed a belief that
the veteran equated such conversations with his deceased father's
love of seagulls. The VA physician noted no blunting of the
veteran's affect and indicated a good variability and
appropriateness in the veteran's emotional state. The examiner
reported a "GAP" score of between 30 and 40 on a scale of 100 in
rating depression. During hospitalization the veteran underwent
tooth extraction and his mood improved throughout hospitalization.

VA outpatient entries dated in April 1989 show symptoms of sleep
and eating dysfunction associated with bouts of depression and
extending over many years. In May 1989 the veteran reported
dwelling on thoughts of killing himself.

In May 1989 the veteran was hospitalized at a VA Medical Center for
major depression with suicidal ideation following a conflict with
his spouse. Examination revealed the veteran's mood to be depressed
and his range of emotions limited. The veteran complained of
depression. He denied hallucinations and suicidal or homicidal
intent. Drug therapy during hospitalization resulted in an
improvement in vegetative signs.

VA outpatient entries dated in June 1989 show that the veteran was
in a good mood with a marked improvement in his self-control-anger
threshold. He admitted to a good relationship with his daughter and
mother. He appeared slightly depressed at the time of examination.
The examiner noted that the veteran was coping well. Several days
later the veteran was noted to be moderately depressed. Towards the
end of June the veteran complained of increased depression and high
anxiety. 

In June 1989 the veteran presented for a VA examination. The
examiner reviewed the claims file. The veteran provided a history
of experimentation with drugs. He

5 -

reported unpleasant experiences and traumatic events of Vietnam, to
include shooting people. The veteran further provided a history of
arrests and legal problems, with intermittent adverse interactions
with other people. Finally, the veteran provided a history of post-
service alcohol use. He complained of having nightmares of Vietnam,
recurrent depression, irritability and a short temper. He reported
avoidance of experiences that reminded him of Vietnam and also
reported a chronic sleep disturbance. He also reported both
suicidal and homicidal ideation. The examiner described the
veteran's suicidal ideation as "considerable." The veteran was well
groomed at the time of the examination. He demonstrated a semi-
threatening demeanor. The examiner noted that the veteran implied
a history of violence and not caring about socially important
circumstances. The VA examiner described the veteran's affect and
mood as mildly depressed. The examiner also noted the veteran
seemed to demonstrate a sense of detachment or estrangement from
others and a numbing of responsiveness with reduced involvement in
the external world.

The veteran was hospitalized at a VA facility from June to October
1989. The summary report notes complaints of anger, anxiety,
depression, intrusive thoughts and nightmares of Vietnam, a stunted
response and a long history of alcohol abuse. At admission there
was no evidence of disorientation or suicidal ideas. During
hospitalization the veteran was gregarious and adjusted readily and
also improved his relationships with his mother and daughter.
Examining personnel deemed the veteran employable at the time of
discharge and noted his anxiety, depression and nightmares had
abated with improved self-esteem.

The claims file contains records of VA outpatient treatment dated
in January 1990, to include note of the veteran's psychiatric
problems but without specific findings. A report of VA, Agent
Orange examination in June 1990 includes note that the veteran's
memory and orientation were intact and that his behavior was
appropriate.

VA outpatient records dated in March and May 1990 note diagnoses of
associative disorder and a probable personality disorder. The
veteran complained of problems with insomnia and attacks of
nervousness and restlessness. In August 1990 the

- 6 -

veteran was noted to be "moving backwards" and that he didn't want
to be involved in the PTSD group. A September 1990 VA outpatient
report indicates the veteran had been anxious and sleeping poorly.
Records in the 1990s note continued treatment for alcohol
dependence.

In April 1991 the veteran was hospitalized at a private facility
for chemical dependency. That report notes the veteran was wearing
a back brace at the time of the interview and that he was an
alcoholic. There was no evidence of depression and the examiner
indicated the veteran seemed to lead a fairly full life without
emotional impairment other than that due to PTSD. There was no
evidence of a thought disorder or suicidality. The assigned global
assessment of functioning (GAF) in April 1991 was 50 with the
highest GAF in the past year being 60.

In May 1991 the veteran's spouse reported that the veteran had
nightmares and had had such since she met him years earlier. She
also described episodes where he would lose control.

In July 1991, the veteran presented for a VA examination. He
complained of anxiety around crowds, or when hearing helicopters
and loud noises. He also complained of feelings of depression and
anger and indicated he had nightmares all the time. He also
indicated he had no social life because he didn't like being around
people. He did state he had a good relationship with his former
spouse and with his children. The veteran described checking his
house every night and indicated that his nightmares seemed real.
The examiner noted that the veteran's memory was intact. The
examiner opined the veteran had moderately severe PT!3D
symptomatology. Psychologic evaluation conducted in July 1991
indicated that the veteran did not meet the criteria for PTSD;
rather that he had major depression, alcohol dependence in
remission and a personality disorder.

The veteran was hospitalized again in July 1992 for an overdose. He
manifested suicidal intent at that time. Impressions were acute
exacerbation of chronic chemical dependency and alcohol withdrawal
syndrome. A psychologist examined the veteran and referenced prior
psychologic evaluation in April 1991, noting that

7 -

the veteran had held a large number of jobs since that time. The
veteran indicated he was homeless and unemployed and just "decides
he wants to move on to a different job" after a time. The examiner
noted the veteran's problem with depression and past suicide
attempts, and also noted a startle response, but that there was no
cause for concern regarding any potential violent behavior related
to the startle response,. The examiner also noted the veteran's
problem with panic disorders. No evidence of anxiety was seen
during the examination; nor was there evidence of memory
impairment. The examiner opined the veteran was not a threat to
staff or other patients.

In a statement received in October 1992, the veteran's spouse
indicated that the veteran was in weekly counseling due to an
increasing anxiety level and longer periods of depression. She
indicated that the veteran used sleeping medications and was still
running in his sleep but did not cry out as violently. In October
1992, the veteran indicated he could not work and it was very
difficult for him to do even simple things like go to the grocery
store.

The veteran was hospitalized at a VA facility from December 1992 to
January 1993 for PTSD. The assigned GAF score at admission was 50
and at discharge was 53. During admission the veteran complained of
trouble dealing with life on a daily basis. The report of
hospitalization includes note of the veteran's alcohol use history
and feelings of uselessness, depression and isolation. The veteran
reported increasing stress-related to PTSD from November through
January, with associated losses and anniversary periods related to
PTSD. He reported increased nightmares. He also complained of
overwhelming fear and anxiety and indicated mood changes or
depression, fear, isolation, stress, anxiety, anger and resentment
toward the Government. Examination revealed that the veteran was
angry, anxious and depressed and somewhat evasive and
circumstantial to interview. No active delusions were present. He
denied suicidal intent or plan and no homicidal ideation were
elicited. There were no gross deficits in memory or cognitive
functioning and the veteran denied hallucinations.

8 -

In March 1993, while incarcerated, the veteran underwent mental
evaluation revealing him to be marginally stable. His assigned GAF
was 58. In a letter dated in May 1993, the veteran argued he had
been 100 percent disabled by PTSD since 1988.

In August 1994, the veteran represented for a VA psychiatric
examination. He reported having been unemployed since 1986. He
reported hobbies limited to golf and reading. He was living with
his spouse at the time and claimed not to have any friends. The
assigned GAF was 30 or 40. The examiner noted that the veteran was
depressed and in a serious mood but was alert, engaged in reality
and presented with an organized mind set and goal-directed, goal-
reach thinking. He was fully oriented. He had a decreased fund of
knowledge. Insight and judgment were intact.

A statement dated in December 1994 from the veteran's neurologists
indicates the veteran was unemployable due to back problems.

In a rating decision dated in January 1995, the RO increased the
evaluation assigned to PTSD to 50 percent, effective October 23,
1992.

The claims file contains records of ongoing VA outpatient
treatment, to include for psychiatric disability, dated 1994
through 1996.

At the time of VA examination in November 1996, the VA examiner
noted moderate to severe stressors and assigned a GAF of 32. The
examiner commented that the veteran was not employable at that time
due to PTSD and depression.

In a rating decision dated in June 1997, the RO increased the
evaluation assigned to PTSD from 50 percent to 100 percent; that
rating is currently effective October 23, 1992.

In July 1999, the veteran and his spouse testified before the
undersigned at a personal hearing. He stated he had had symptoms of
sleep problems, startle response, nightmares and night sweats since
Vietnam. Transcript at 3. He stated he

9 -

slept with a knife beside him. He indicated he had not used drugs
or alcohol in seven years. Transcript at 5. His spouse reported
that conversations with the veteran in 1989 had been characterized
as "drifting" with long pauses in the conversation. She also
indicated she had witnessed occasions when the veteran would scare
people with violence/anger. She related one instance in the fall of
1989 where the veteran had run out a grocery store in a panic. She
also testified as to the veteran's sleep problems and indicated
that the severity of the veteran's PTSD symptoms were the same
currently as in the past. Transcript at 9-11.

Pursuant to Board remand in November 1999, records from the Social
Security Administration (SSA) were associated with the claims file.
Such show SSA benefits awarded in October 1989 based on diagnoses
of bipolar disorder and PTSD with disability noted to have begun
October 30, 1988. Associated records, to include medical records
and statements pertinent to the veteran's disability level are
provided in conjunction with the SSA decision report form. A daily
activities questionnaire completed in or around May 1989 indicates
that the veteran lived with someone; left the house daily;
performed activities such as grocery shopping, alone, when
necessary; watched sports and news on television; took a lot of
walks with friends; and was interested in some sports activities.
The form sets out that the veteran did not get along very well with
other people. Private treatment records submitted in connection
with the SSA report include those dated in 1997 and 1998, which
include note of the veteran's substance use. An assessment in
November 1998 indicates that the veteran would have difficulty
defiling with the public due to his mood disorder, and that he
could not withstand the,, stress and pressure of an eight-hour
workday.

VA outpatient treatment records dated in from December 1999 to
April 2000 indicate the veteran is estranged from all family
members.

Pertinent Criteria

Disability evaluations are determined by the application of VA's
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4
(2000). The percentage ratings

10 -

contained in the Schedule represent, as far as can be practicably
determined, the average impairment in earning capacity resulting
from diseases and injuries incurred or aggravated during military
service and the residual conditions in civil occupations. 33
U.S.C.A. 1155; 38 C.F.R. 4.1 (2000). In determining the disability
evaluation, the VA has a duty to acknowledge and consider all
regulations which are potentially applicable based upon the
assertions and issues raised in the record and to explain the
reasons and bases for its conclusion. Schafrath v. Derwinski, 1
Vet. App. 589 (1991). Governing regulations include 38 C.F.R. 4.1,
4.2 (2000), which require the evaluation of the complete medical
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that
evidence to be considered in the appeal of an initial assignment of
a rating disability was not limited to that reflecting the then
current severity of the disorder. Cf Francisco v. Brown, 7 Vet.
App. 55, 58 (1994) (where entitlement to compensation has already
been established and an increase in the disability rating is at
issue, the present level of disability is of primary concern). In
Fenderson, the Court also discussed the concept of the "staging" of
ratings, finding that, in cases where an initially assigned
disability evaluation has been disagreed with, it was possible for
a veteran to be awarded separate percentage evaluations for
separate periods based on the facts found during the appeal period.
Fenderson at 126-28. In Meeks v West, 12 Vet. App. 352 (1999), the
Court reaffirmed the staged ratings principle of Fenderson and
specifically found that 38 U.S.C.A. 5110 and its implementing
regulations did not require that the final rating be effective the
date of the claim. Rather, the law must be taken at its plain
meaning and the plain meaning of the requirement that the effective
date be determined in accordance with facts found is that the
disability rating must change to reflect the severity of the
disability as shown by the facts from time to time.

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria for that rating.
Otherwise the lower rating will be assigned. 38 C.F.R. 4.7

- 11 -

(2000). All benefit of the doubt will be resolved in the veteran's
favor. 38 C.F.R. 4.3 (2000).

38 C.F.R. 4.132, the VA Schedule of Ratings for Mental Disorders,
has been amended and redesignated as 38 C.F.R. 4.130, effective
November 7, 1996. In Karnas v. Derwinski, 1 Vet. App. 308, 312-13
(1991), the Court held that where a law or regulation changes after
a claim has been filed or reopened but before the administrative or
judicial appeal process has been concluded, the version most
favorable to the veteran will apply, unless Congress provides
otherwise or permits the Secretary to do otherwise. VA's General
Counsel has interpreted Karnas to mean that where a law or
regulation changes during the pendency of a claim for increased
rating, the Board should first determine whether the revised
version is more favorable to the veteran. In so doing, it may be
necessary for the Board to apply both the old and new versions of
the regulation. If the revised version of the regulation is more
favorable, the retroactive reach of that regulation under 38
U.S.C.A. 5110(g) (West 1991), can be no earlier than the effective
date of that change. However, the Board must apply only the earlier
version of the regulation for the period prior to the effective
date of the change. VAOPGCPREC 3-2000 (2000). Thus, in this case
only the pre-November 7, 1996, criteria are for consideration with
respect to whether the veteran warrants assignment of more than a
50 percent evaluation prior to October 23, 1992.

Before November 7, 1996, VA regulations provided that the severity
of a psychiatric disorder was premised upon actual symptomatology,
as it affected social and industrial adaptability. 38 C.F.R. 4.130
(1996). Two of the most important determinants were time lost from
gainful employment and decrease in work efficiency. Id.

The pre-November 7, 1996, schedular criteria for PTSD provide for
a 30 percent evaluation where there is definite impairment in the
ability to establish or maintain effective or wholesome
relationships with people and the psychoneurotic symptoms result in
such reduction in initiative, flexibility, efficiency and
reliability levels as to produce definite industrial impairment. 38
C.F.R. 4.132, Diagnostic Code 9411

12 -

(1996). Definite impairment has been construed to mean "distinct,
unambiguous, and moderately large in degree." VAOPGCPREC 9-93
(November 9, 1993). A 50 percent evaluation for PTSD is warranted
where the ability to establish or maintain effective or favorable
relationships with people is considerably impaired and by reason of
the psychoneurotic symptoms, the reliability, flexibility and
efficiency levels are so reduced as to result in considerable
industrial impairment. A 70 percent evaluation is warranted where
the ability to establish and maintain effective or favorable
relationships with people is severely impaired and the
psychoneurotic symptoms are of such severity and persistence that
there is severe impairment in the ability to obtain or retain
employment. A 100 percent evaluation is warranted where the
attitudes of all contacts except the most intimate are so adversely
affected as to result in virtual isolation in the community: there
is evidence of totally incapacitating psychoneurotic symptoms
bordering on the gross repudiation of reality with disturbed
thought or behavioral processes associated with almost all daily
activities such as fantasy, confusion, panic and explosions of
aggressive energy resulting in profound retreat from mature
behavior and where the veteran is demonstrably unable to obtain or
retain employment. 38 C.F.R. 4.132, Diagnostic Code 9411.

Words such as "considerable" and "severe" are not defined in the
Schedule. Rather than applying a mechanical formula, the Board must
evaluate all of the evidence to the end that its decisions are
"equitable and just." 38 C.F.R. 4.6 (2000). It should also be noted
that use of terminology such as "severe" by VA examiners and
others, although evidence to be considered by the Board, is not
dispositive of an issue. All evidence must be evaluated in arriving
at a decision regarding an increased rating. 38 U.S.C.A. 7104 (West
1991); 38 C.F.R. 4.2, 4.6 (2000).

The Court has stated the word "definite," as used in the old
schedular criteria for a 30 percent evaluation, is a qualitative
term rather than a quantitative term. Hood v. Brown, 4 Vet. App.
301, 303 (1993). However, the degree of impairment, which would
lead to an award at the 30 percent level, can be quantified. Cox v.
Brown, 6 Vet. App. 459, 461 (1994). In a precedent opinion, dated
November 9, 1993, the VA General Counsel concluded that "definite"
is to be construed as "distinct,

- 13 -

unambiguous, and moderately large in degree." "Definite" represents
a degree of social and industrial inadaptability that is "more than
moderate but less than rather large." VAOPGCPREC 9-93 (1993). VA,
including the Board, is bound by this interpretation of the term
"definite." 38 U.S.C.A. 7104(c) (West 1991); 38 C.F.R. 3.101
(2000).

GAF is a scale reflecting the "psychological, social, and
occupational functioning in a hypothetical continuum of mental
health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242
(1995) citing the American Psychiatric Association's DIAGNOSTIC AND
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32. GAF scores
ranging between 61 to 70 reflect some mild symptoms (e.g.,
depressed mood and mild insomnia) or some difficulty in social,
occupational,, or school functioning (e.g., occasional truancy, or
theft within the household), but generally functioning pretty well,
and has some meaningful interpersonal relationships. Scores ranging
from 51 to 60 reflect moderate symptoms (e.g., flat affect and
circumstantial speech, occasional panic attacks) or moderate
difficulty in social, occupational, or school functioning (e.g.,
few friends, conflicts with peers or co- workers). Scores ranging
from 41 to 50 reflect serious symptoms (e.g., suicidal ideation,
severe obsessional rituals, frequent shoplifting) or any serious
impairment in social, occupational or school functioning (e. g., no
friends, unable to keep a job). Id; see also Richard v. Brown, 9
Vet. App. 266 (1996).

Analysis

In reaching its decision the Board has considered that Congress
recently passed the Veterans Claims Assistance Act of 2000, Pub. L.
No. 106-475, 114 Stat. 2096 (2000), modifying the adjudication of
all pending claims. In this case, the Board finds that the veteran
is not prejudiced by its consideration of his claim pursuant to
this new legislation insofar as VA has already met all obligations
to the veteran under this new legislation. The veteran has had VA
psychiatric examinations, the RO has obtained private and VA
records relevant to psychiatric treatment and evaluation, and, the
veteran has been offered the opportunity to submit evidence and
argument on the merits of the issues on appeal, and has done so. In
view of the

14 -

foregoing, the Board finds that the veteran will not be prejudiced
by its actions and that a remand for adjudication by the RO would
only serve to further delay resolution of the veteran's claim.

The Board further notes that all actions requested in the Board's
November 1999 remand have been accomplished, to the extent
possible, consistent with. See Stegall v. West, 11 Vet. App. 268
(1998).

With respect to the merits of the claim, the Board first notes that
the veteran is in receipt of a temporary total evaluation based on
hospitalization for his PTSD for the period June 28, 1989 to
October 30, 1989. The medical evidence from March to June 1989
reflects the veteran's depression, difficulty controlling his
temper and sleep problems. The veteran expressed thoughts of
killing himself and, towards the end of June, just prior to
hospitalization, the veteran evidenced increasing depression and
anxiety.

Newly enacted legislation now provides as follows:

(a) Except as otherwise provided by law, a claimant his the
responsibility to present and support a claim for benefits under
laws administered by the Secretary.

(b) The Secretary shall consider all information and lay and
medical evidence of record in a case before the Secretary with
respect to benefits under laws administered by the Secretary. When
there is an approximate balance of positive and negative evidence
regarding any issue material to the determination of a matter, the
Secretary shall give the benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 4, 114
Stat. 2096, (2000) (to be codified at 38 U.S.C. 5107)

15 -

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court
stated that "a veteran need only demonstrate that there is an
'approximate balance of positive and negative evidence' in order to
prevail." To deny a claim on its merits, the evidence must
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518,
519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case the Board has considered the evidence dated from March
to June 1989, a short period of time. Such evidence is without
conclusory use of the terms definite, slight, considerable, severe,
etc., to describe the veteran's overall psychiatric status.
However, such evidence does show a build up of symptomatology that
led to the need for extended hospitalization. Resolving all benefit
of the doubt in the veteran's favor, therefore, the Board finds the
veteran's manifested psychiatric symptoms for the March to June
1989 period severe enough to result in isolation in the community
and on-and-off periods of totally incapacitating psychiatric
manifestations not wholly relieved at any time between March and
June 1989. Accordingly, a 100 percent rating is warranted for such
period.

The Board will next consider the period beginning October 31, 1989,
the day following the veteran's discharge from VA hospitalization,
up until. October 23, 1992, the effective date of the currently
assigned 100 percent evaluation, based on receipt of statements
from the veteran and his spouse as to the increased severity of his
disability at that time. The veteran is now in receipt of a 30
percent evaluation for such period of time.

The Board first emphasizes that at the time of discharge from VA
hospitalization in October 1989, the veteran was stated to be
employable and VA medical personnel specifically noted an abatement
in his PTSD symptomatology. VA records dated from approximately
January to May 1990 do not reflect note of PT:SD diagnoses or
increased symptomatology. Although the veteran was noted to be
"moving backwards" in August 1990, records from the latter half of
1990 focus on the veteran's continued alcohol problems. Records
dated in April stress the veteran's

- 16 -

hospitalization due to substance abuse, noted to be an "acute"
exacerbation as opposed to any long-term worsening of his disease.
Notably, evaluations at the time noted no anxiety or depression.
Also, the veteran's assigned GAF in April 1991 was 50, with a noted
past year GAF of 60. Such levels are indicative of at most moderate
PTSD, warranting assignment of only a 30 percent evaluation. Also,
in July 1991, the veteran reported continuing good relationships
with his family despite denying a good social life. The examiner at
that time opined the veteran had moderately severe PTSD, yet,
psychologic evaluation indicated that the veteran did not even meet
the diagnostic criteria for PTSD and instead was suffering from
major depression not attributed by medical personnel to recurrent
thoughts of service events or otherwise to the veteran's PTSD
stressors. Again in July 1992, the veteran was hospitalized for an
overdose without evidence upon examination of anxiety, depression
or threatening behavior indicative of more than definite disability
due to PTSD.

In sum, medical records dated from 1990 to 1992 are without note of
considerable or severe symptoms. Certainly, such records do not
indicate that the veteran was virtually isolated in the community
at that time or that he was unemployable due to PTSD. Rather,
records show intermittent therapy sessions and the veteran's
continued relationship with his family in spite of several required
hospitalizations for drug and alcohol problems.

Only beginning in October 1992 did the veteran and his spouse
reported increased symptoms of anxiety and longer periods of
depression indicative of a rise in the level of the veteran's PTSD
symptoms as opposed to a continuation of previously manifested
symptoms. At that time the veteran also reported that hi,- was
unable to do simple daily activities. Shortly thereafter the
veteran was hospitalized at a VA facility. However, his GAF
remained in the 50s and examination revealed no gross deficits
indicative of total occupational or social impairment due to PTSD.
Further, in 1993, the veteran's PTSD was described as marginally
stable. The record shows that it was only in or around 1994 that
the veteran's GAF score was indicative of total disability due to
PTSD. A similar GAF was assigned in 1996, at which time a VA
examiner determined the veteran to be unemployable due to PTSD.
Prior

17 -

records indicate that the veteran's employability was affected not
by his PTSD, but by back problems.

A careful review of the record also reflects the veteran's
increased frequency of psychiatric visits beginning in late 1992
whereas he sought relatively infrequent treatment and evaluation
between late 1989 and October 1992. In sum, the competent medical
evidence reflects that the veteran's PTSD, subsequent to release
from hospitalization in October 1989 and up until at least October
1992, was characterized by symptoms productive of a measure of
interference with normal social and occupational functioning but
not requiring hospitalization due to depression, hallucinations,
isolation, anxiety, etc.; symptoms not in and of themselves
rendering him incapable of employment; and symptoms not as severe
as those shown prior and subsequent to such time period.

The Board has not discounted the statements made by the veteran or
his spouse during the time period in question with respect to the
veteran's continuous PTSD manifestations. In effect the veteran and
his spouse report only that the veteran had ongoing nightmares,
depression, etc., a fact not disputed by the Board. Such symptoms
are contemplated in the assigned 30 percent evaluation. However,
consistent with the October 1992 statements from the veteran and
his spouse, as well as the medical evidence beginning in late 1992,
the veteran's continuing symptoms appear to have increased no
earlier than October 23, 1992.

The Board concludes by noting that although the decision herein
included consideration of the Court's decision in Fenderson, supra,
the veteran has not been prejudiced by such discussion. The veteran
has. been advised of the laws and regulations pertinent to
disability evaluation to include those relevant to the psychiatric
system. He has also been afforded an examination and opportunity to
present argument and evidence in support of his claim. See Bernard
v. Brown, 4 Vet. App. 384, 392-394 (1993). In denying the claim,
the Board has considered all the evidence, to include the service
medical records and the records of post- service medical treatment
to date consistent with the Court's decision in Fenderson. The
record does not show that he was entitled to an evaluation in
excess of

- 18 -

30 percent for the period October 1989 to October 1992. Here the
Board also emphasizes that VA regulations such as 38 C.F.R. 3.343
(2000) do not operate to provide the veteran with a continuance 100
percent schedular evaluation throughout the appeal period. Rather,
this is a case where the preponderance of the evidence from October
1989 to October 1992 shows sustained material improvement in the
veteran's mental condition following hospitalization until October
1989.

ORDER

A 100 percent evaluation for PTSD for the period March 3, 1989 to
June 27, 1989 is granted, subject to the laws and regulations
governing the payment of monetary awards.

An evaluation in excess of 30 percent for PTSD for the period from
October 31, 1989 to October 22, 1992, is denied.

Mark D. Hindin 
Veterans Law Judge 
Board of Veterans' Appeals

19 -




